NOT FOR PUBLICATION                           FILED
                                                                          JUN 1 2021
                     UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEX BAAH,                                      No. 20-55515

                Plaintiff-Appellant,            D.C. No. 8:15-cv-02008-JLS-JCG

 v.
                                                MEMORANDUM*
AT&T INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Alex Baah appeals pro se from the district court’s April 27, 2020 post-

judgment order denying his motion for relief from judgment in his employment

action. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion in denying reconsideration

because Baah failed to demonstrate any basis for relief. See Fed. R. Civ. P. 59(e),

60(b)-(d); Sch. Dist. No. 1J, 5 F.3d at 1262-63 (setting forth grounds for

reconsideration).

      We do not consider the district court’s post-judgment orders (1) denying

Baah’s motion for disqualification and (2) denying reconsideration of the order

denying disqualification, because the notice of appeal is untimely as to those

orders. See Fed. R. App. P. 4(a)(1)(A) (notice of appeal must be filed with the

district clerk within 30 days after entry of judgment or order appealed from).

      We do not consider Baah’s contentions concerning his prior appeals, Nos.

16-56793 and 18-56358.

      AFFIRMED.




                                          2                                      20-55515